

SHARE PURCHASE AGREEMENT
THIS AGREEMENT effective the 25th day of September 2015.
AMONG:


MICHAEL PAUL JARVIE


(the “Shareholder”)


AND:


PAWEL PAWLUCZUK


(the “Purchaser”)


WITNESSES THAT WHEREAS:

A.             the Shareholder is the registered and beneficial owner
of                                                                                                                              
an aggregate of 5,000,000 common shares (the “Shares”) in the capital of Lumiox,
Inc., a corporation incorporated in the state of Nevada (the “Company”); and

B. the Shareholder wishes to sell to the Purchaser and the Purchaser wishes to
purchase from the Shareholder the Shares on the terms and conditions hereinafter
set forth in this Agreement (the “Transaction”).



THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), and for the
consideration set forth in clause 1.1 below, (the receipt and sufficiency of
which is hereby acknowledged), the parties covenant and agree each with the
others as follows:

1. SHARE TRANSFER

1.1                          On the basis of the warranties and representations
of the Shareholder and the Purchaser set forth in clause 2.1 and 3.1 of this
Agreement and subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase from the Shareholder and the Shareholder agrees to
sell the Shares to the Purchaser effective the date of this Agreement (the
“Closing”) for the purchase price of USD$5,000 (the “Purchase Price”).  The
Purchase Price shall be provided to the Shareholder through a promissory note
from the Purchaser which shall be due by September 25, 2020 and carry an
interest rate of 5% per year, payable in its entirety on September 25, 2020.

2. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

2.1            The Shareholder represents and warrants to the Purchaser that:

(a) immediately prior to and at the Closing, the Shareholder shall be the legal
and beneficial owner of the Shares and on the date of the Closing, the
Shareholder shall transfer to the Purchaser the Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character; and

--------------------------------------------------------------------------------

(b) the Shareholder has the legal power and authority to execute and deliver
this Agreement and all other documents required to be executed and delivered by
the Shareholder hereunder and to consummate the transactions contemplated
hereby.

3.  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
3.1            The Purchaser represents and warrants to the Shareholder that the
Purchaser:

(a) has the legal power and authority to execute and deliver this Agreement and
to consummate the transactions hereby contemplated;

(b) the Shares have not been registered and are being transferred pursuant to a
specific exemption under the Securities Act of 1933 (the “Securities Act”).  The
Shares to be transferred by the Shareholder pursuant to this Agreement must be
held and may not be sold, transferred, or otherwise disposed of for value unless
pursuant to the Securities Act and all rules and regulations thereunder.

(c) understands and agrees that offers and sales of any of the Shares after the
date of completion of the transfer of the Shares as contemplated in this
Agreement shall only be made in compliance with the Securities Act ; and

(d) is acquiring the Shares as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in the Shares.

4.  CONDITIONS
4.1            The obligation of the Purchaser to carry out the terms of this
Agreement is subject to the following conditions:

(a) as soon as practicable the Shareholder will have delivered to the Purchaser,
the following documents:

(i) any documentation duly endorsed by the Shareholder for transfer of the
Shares to the Purchaser;

(ii) all of the consents and approvals in writing necessary to the transfer
contemplated herein; and

(iii) all other documents and instruments as the Purchaser may reasonably
require.

4.2            This is a valid and binding Agreement, whether or not the
foregoing conditions are satisfied; however, the obligation of the Purchaser to
complete the transfer is subject to waiver or satisfaction of these conditions
precedent.  The conditions set forth in clause 5.1 of this Agreement are for the
exclusive benefit of the Purchaser and may be waived by the Purchaser in writing
in whole or in part, but save as so waived, the completion of the transfer
referred to in clause 1.1 hereof by the Purchaser will not prejudice or affect
in any way the rights of the Purchaser in respect of the warranties and
representations of the Shareholder as set forth in clause 2.1 and 3.1 of this
Agreement, and the said warranties and representations will survive.

--------------------------------------------------------------------------------

4.3            The obligation of the Shareholder to carry out the terms of this
Agreement is subject to the following conditions:

(a) as soon as practicable the Purchaser will have delivered to the Shareholder,
the following documents:

(i) the Purchase Price as specified in Section 1.1 hereto;

(ii) all of the consents and approvals in writing necessary to the transfer
contemplated herein; and

(iii) all other documents and instruments as the Purchaser may reasonably
require.

4.4            This is a valid and binding Agreement, whether or not the
foregoing conditions are satisfied; however, the obligation of the Shareholder
to complete the transfer is subject to waiver or satisfaction of these
conditions precedent.  The conditions set forth in clause 5.3 of this Agreement
are for the exclusive benefit of the Shareholder and may be waived by the
Shareholder in writing in whole or in part, but save as so waived, the
completion of the transfer referred to in clause 1.1 hereof by the Shareholder
will not prejudice or affect in any way the rights of the Shareholder in respect
of the warranties and representations of the Purchaser as set forth in
clause 2.1 and 3.1 of this Agreement, and the said warranties and
representations will survive.
5.  NOTICE
5.1            Any notice required or permitted to be given under this Agreement
will be validly given if in writing and delivered, sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy or sent by prepaid registered mail, addressed to the applicable
party at its address indicated on the first page of this Agreement or to such
other address as any party may specify by notice in writing to the other.  Any
notice delivered on a business day will be deemed conclusively to have been
effectively given on the date notice was delivered and any notice given by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed conclusively to have been
given on the date of such transmission.  Any notice sent by prepaid registered
mail will be deemed conclusively to have been effectively given on the third
Business Day after posting, but if at the time of posting or between the time of
posting and the fifth Business Day thereafter there is a strike, lockout or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
6.  INDEMNIFICATION
6.1            The Shareholder agrees to indemnify and hold harmless the
Purchaser against any losses, claims, damages or liabilities to which the
Purchaser may become subject insofar as such losses, claims, damages or
liabilities arise out of or are based upon taxes, real property leases or
equipment leases payable by or for which the Company has the primary liability;
and in particular, any guarantees of Company indebtedness provided by the
Shareholder.

--------------------------------------------------------------------------------

7.  GENERAL PROVISIONS
7.1            Time is of the essence of this Agreement.
7.2            The parties will execute and deliver all such further documents
and instruments and do all acts and things as may be necessary or convenient to
carry out the full intent and meaning of and to effect the transactions
contemplated by this Agreement.
7.3            This Agreement is the whole agreement between the parties hereto
in respect of the transfer contemplated hereby and there are no warranties,
representations, terms, conditions, or collateral agreements expressed or
implied, statutory or otherwise, other than expressly set forth in this
Agreement.
7.4            This Agreement will enure to the benefit of and be binding upon
the parties hereto, and their respective heirs, administrators, executors,
successors and assigns.
7.5            This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada, and the parties hereby attorn to the
jurisdiction of the Courts of competent jurisdiction of the State of Nevada in
any proceeding hereunder.
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first written above.


MICHAEL PAUL JARVIE


/s/ Michael Paul Jarvie


PAWEL PAWLUCZUK


/s/ Pawel Pawluczuk